Citation Nr: 1539668	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  14-02 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for service-connected degenerative joint disease of the cervical spine.

2.  Entitlement to a rating higher than 20 percent for service-connected degenerative disc disease of the lumbar spine.

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel
INTRODUCTION

The Veteran served on active duty from January 1965 to January 1967 and from April 1967 to August 1995. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Although the April 2010 decision expressly denied the TDIU claim, the decision also addressed the ratings of all of the Veteran's service-connected disabilities.  The Veteran limited his appeal to the three issues identified on the title page.

The Veteran requested a Board hearing, but then he withdrew the request in February 2015.


REMAND

Records from the Social Security Administration (SSA) were obtained and associated with the claims file; however, SSA's decision was not contained in those records so the records may be incomplete.  The SSA decision and any other SSA records that have not already been obtained must be requested on remand as they are potentially relevant to VA's adjudication of his claims.  38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  

In a May 2011 statement, the Veteran stated that his service-connected cervical and lumbar spine disabilities had worsened over the past year.  His last VA examination for the cervical and lumbar spine disabilities was in September 2009.  Thus, these service-connected disabilities may have increased in severity since the most recent VA examinations from several years ago.  The Board therefore finds that these claims should be remanded to afford the Veteran new examinations.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Finally, as the current severity of the Veteran's cervical and lumbar spine disabilities could have an impact on the outcome of the issue of TDIU, that issue is considered inextricably intertwined.  As such, the Board finds that the TDIU issue should be remanded as well.

Accordingly, the case is REMANDED for the following actions:

1.  Request from the SSA complete copies of the determination on the Veteran's claim for disability benefits, together with any medical records that were not previously submitted that served as the basis for such determination.  All attempts to fulfill this development must be documented.  If the search for these records is negative, that must be noted and the Veteran must be informed in writing.

2.  Afford the Veteran a VA examination to assess the current severity of the Veteran's service-connected degenerative joint disease of the cervical spine and degenerative disc disease of the lumbar spine.  

The Veteran's file must be made available to the examiner for review.  Based on the examination and review of the record, the examiner is to address all pertinent manifestations of the Veteran's disabilities and the severity of any and all manifestations found, including neurological and orthopedic manifestations.  All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner must also opine as to whether, without regard to the Veteran's age or nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either individually or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

